DETAILED ACTION
Claim Objections
1.	Claim 1 is objected to because of the following informalities: Claim 1 recites “an electric motor for driving an electrically controllable, hydraulic pressure source which is arranged on the first side face of the hydraulic unit” (Lines 9-10).  The relative placement of different parts would be clearer if this were amended to read --an electric motor for driving an electrically controllable, hydraulic pressure source; wherein the electric motor is arranged on the first side face of the hydraulic unit—or equivalent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-10, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 introduce a brake pedal multiple times (Claim 1: Lines 3, 11).  It is unclear how many brake pedals are required.
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jürgens (WO 2014/124925).  Jürgens (US 9,566,964) is relied upon as a translation.
As per claim 1, Jürgens discloses an electrohydraulic motor vehicle control device (Abstract) for a motor vehicle brake system, the motor vehicle control device comprising: 
a hydraulic unit (2) with electrically activated valves (29) and a brake-pedal-activated master brake cylinder (12; Col. 7, lines 50-53), the hydraulic unit having a first side face (Fig. 4), a second side face (Fig. 4) opposite the first side face, and at least one intervening face (Fig. 4) separating the first side face from the second side face,
an electronic control unit (1) which comprises a first printed circuit board (5) with electrical and/or electronic components (11) for actuating the valves, 

a second printed circuit board (6) arranged on the first side face of the hydraulic unit, and 
a first sensor element (4; Col. 6, lines 43-47) for sensing activation of a brake pedal is arranged on the second printed circuit board, the first sensor element configured to sense a position of a shiftable part (4; Col. 6, lines 43-47) of the master brake cylinder. 

    PNG
    media_image1.png
    397
    828
    media_image1.png
    Greyscale

As per claim 8, Jürgens discloses the motor vehicle control device as claimed in claim 1, wherein the second printed circuit board is embodied in two parts with a first (One half of circuit board 6) and a second printed circuit board part (The other half of circuit board 6), wherein the first sensor element is arranged only on one of the printed circuit board parts (4). 
.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-10, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2009/0189439) in view of Feigel et al (US 2014/0216866).
As per claim 1, Abe et al discloses an electrohydraulic motor vehicle control device (Abstract) for a motor vehicle brake system, the motor vehicle control device comprising: 
a hydraulic unit (15) with electrically activated valves (35b) and a brake-pedal-activated master brake cylinder ([0024]), the hydraulic unit having a first side face (21b), a second side face (21a) opposite the first side face, and at least one intervening face (Fig. 2A) separating the first side face from the second side face,
an electronic control unit (18) which comprises a first printed circuit board (18b) with electrical and/or electronic components (35b3) for actuating the valves, 
an electric motor (34b) for driving an electrically controllable, hydraulic pressure source (34a, 44a) which is arranged on the first side face of the hydraulic unit, 

a first sensor element (P1; [0033]) arranged on the second printed circuit board and a brake pedal (11).  Abe et al does not clearly say if the detected master cylinder pressure is the result of brake pedal activation. 
Feigel et al discloses a brake actuating unit comprising a first sensor element (15; [0040]) for sensing activation of a brake pedal is arranged on the second printed circuit board, the first sensor element configured to sense a position of a shiftable part (15; [0040]) of the master brake cylinder.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master cylinder of Abe et al by using a pedal-controlled piston and cylinder arrangement as taught by Feigel et al in order to provide improved brake control.

    PNG
    media_image2.png
    561
    678
    media_image2.png
    Greyscale

As per claim 2, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the first sensor element for sensing activation of the brake pedal is arranged on a face of the second printed circuit board which faces the hydraulic unit (P1). 
As per claim 3, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the second printed circuit board is arranged between the first side face of the hydraulic unit and the electric motor (17b). 
As per claim 4, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein one or more second 
As per claim 5, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 4.  Abe et al further discloses wherein the second sensor element or elements is/are arranged on a face of the second printed circuit board which faces the electric motor (69). 
As per claim 6, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the second printed circuit board has an opening (17b, Fig. 2A) through which part of the pressure source projects. 
As per claim 7, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 6.  Abe et al further discloses wherein one or more second sensor elements (69; [0072]) for sensing a location or position of the electric motor is/are arranged on the second printed circuit board and adjacent to the part of the pressure source which projects through the second printed circuit board. 
As per claim 8, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the second printed circuit board is embodied in two parts with a first (One half of circuit board 17b) and a second printed circuit board part (The other half of circuit board 17b), wherein the first sensor element is arranged only on one of the printed circuit board parts (P1). 
As per claim 9, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 8.  Abe et al further discloses wherein one or more second sensor elements (69) for sensing a location or position of the electric motor are 
As per claim 10, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 8.  Abe et al further discloses wherein the first and second printed circuit board parts are embodied in such a way that they form an opening through which part of the pressure source projects (17b, Fig. 2A). 
As per claim 12, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein power electronics components (17; [0026]) for actuating the electric motor are arranged on the second printed circuit board. 
As per claim 14, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 2.  Abe et al further discloses wherein the second printed circuit board is arranged between the first side face of the hydraulic unit and the electric motor (17b). 
As per claim 15, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 6.  Abe et al further discloses wherein one or more second sensor elements (69; [0072]) for sensing a location or position of the electric motor is/are arranged on the second printed circuit board and are arranged around the part of the pressure source which projects through the second printed circuit board. 
As per claim 16, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Feigel et al further discloses wherein the shiftable part of the master brake cylinder is a piston (3; [0040]) of the master brake cylinder.
.
9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2009/0189439) in view of Feigel et al (US 2014/0216866) and further in view of Maruo et al (WO 2015/076133).  Maruo et al (US 2016/0264114) is relied upon as a translation.
As per claim 13, Abe et al and Feigel et al disclose the motor vehicle control device as claimed in claim 1.  Feigel et al further discloses wherein a brake pedal sensation simulator (16) is arranged at least partially in the hydraulic unit, but not wherein a pressure sensor which senses a pressure of the brake pedal sensation simulator is arranged on the first printed circuit board of the electronic control unit. 
Maruo et al discloses a brake apparatus wherein a brake pedal sensation simulator (27) is arranged at least partially in the hydraulic unit, wherein a pressure sensor (91) which senses a pressure of the brake pedal sensation simulator ([0026]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stroke simulator of Abe et al by providing it with a pressure sensor as taught by Maruo et al in order to provide more accurate booster control.
	Abe et al, Feigel et al and Maruo et al do not disclose wherein the stroke simulator pressure sensor is arranged on the first printed circuit board of the electronic control unit.  Therefore it would have been obvious to one of ordinary skill in the art .
Response to Arguments
10.	Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under Jürgens, the applicant argues that:
“Jurgens fails to disclose that motor 15 and printed circuit board 6 are both arranged on a first side face of HCU 2 which is opposed a second side face with at least one intervening face separating the first side face from the second side face. To the contrary, as shown in the annotated FIG. 4 of Jurgens provided with the Interview Summary dated November 25, 2020, the alleged first and second side faces of Jurgens contact one another, with no intervening face separating the first and second side faces. Jurgens is therefore different from claim 1, which requires a hydraulic unit having a first side face, a second side face opposite the first side face, and at least one intervening face separating the first side face from the second side face, with an electric motor and a second printed circuit board arranged on the first side face” (Page 6).

The Examiner has amended his interpretation of Jürgens to account for the new claim limitations.
Regarding the rejection of claim 1 under Abe et al and Feigel et al, the applicant argues that:
“The Office Action and Interview Summary fail to identify any reason that would have motivated one of ordinary skill in the art to arrange a pedal travel sensor on printed circuit board 17b of Abe. In fact, printed circuit board 17b of Abe would be an unsuitable location for a pedal travel sensor in Abe. Abe discloses that printed circuit board 17b is a part of motor ECU 17, which is spaced from pedal 11. See Abe at FIGS. 1 and 2A. A person of ordinary skill in the art would not have relocated printed circuit board 17b, as the position of printed circuit board 17b is dictated by the requirements of pressure sensors Pl” (Page 8). 

The examiner provided the motivation of brake control in the rejection mailed 12/30/2020: “Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master cylinder of 
The applicant argues that:
“Thus, even if it would have been obvious to modify Abe to supplement the pressure sensor of Abe with a pedal travel sensor as taught by Feigel, as alleged in the Interview Summary, such a modification still would be different from claim 1, which requires a first sensor element configured to sense a position of a shiftable part of the master brake cylinder to be arranged on the second printed circuit board” (Page 8).

The travel sensing arrangement of Feigel et al detects “the actuation of the brake pedal or of the push rod 2 or of the first cylinder/piston arrangement 3” ([0040]).  Either or both of these connected parts is/are analogous to the claimed “shiftable part of the master brake cylinder”.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takayanagi (US 2009/0030571), US equivalent of CN101367365.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657